Title: From John Adams to John Marshall, 3 October 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sep Oct 3d 1800

I have received last night your letter of 24 Sept. I return you Mr. Adams’s letter of 28th of June. The question whether neutral ships shall protect ennemies property is indeed important. It is of so much importance that if the principle of free ships free goods were once really established & honestly observed, it would put an end forever to all maratime war & render all military navies useless. However desirable this may be to humanity, how much soever philosophy may approve it and christianity desire it, I am clearly convinced it will never take place. The dominant power on the ocean will forever trample on it. The French would despise it more than any nation in the world, if they had the maratime superiority of power & the Prussians next to them. We must treat the subject with great attention and if all other nations will agree to it we will. But while one holds out, we shall be the dupes if we agree to it. Sweden & Denmark—Russia & Prussia might form a rope of sand, but no dependance can be placed on such a maratime coalition. We must however treat the subject with great respect. If you have received a certificate that the ratifications of the treaty with Prussia are exchanged should not a proclamation issue as usual to publish it? I have read with some care & great pleasure your letter to Mr. King of 20. Sept. I think it very proper that such a letter should be sent & I am so fully satisfied with the representations & reasonings in it that I shall give it to Gen. Lincoln the Collector of Boston to be sent by the first opportunity to London.
I am Sir with very great regard.
